Citation Nr: 1726022	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the (10 percent prior to March 17, 2009, and 60 percent from that date) ratings assigned for post-sphincterotomy hemorrhoids with decreased sphincter tone. 

[The issue of service connection for epididymitis is the subject of a separate appeal.  A hearing to address that issue is scheduled in August 2017]. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Washington, D.C. RO.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  An April 2009 rating decision increased the rating to 30 percent, effective March 17, 2009.  In April 2013, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  In June 2013, the case was remanded for additional development.  An April 2014 rating decision further increased the rating for post-sphincterectomy hemorrhoids (with loss of sphincter tone) to 60 percent, also effective March 17, 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the development completed in response to the Board's June 2013 remand was fully compliant with the Board's remand instructions.  An adequate examination was conducted in December 2014.  However, since then, in June 2017 correspondence, the Veteran and his spouse have described a significant worsening of the disability.  In light of the length of intervening period since the Veteran was last examined by VA (more than 2 1/2 years) and the allegation of worsening, a contemporaneous examination to assess the disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); see also Barr v. Nicholson, 21 Vet. App. 303   (2007).
Furthermore, a review of the record found that the most recent VA treatment records therein are from November 2015.  Updated records of all VA treatment the Veteran has received for the hemorrhoids are pertinent evidence, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (since November 2015) clinical records of all VA treatment the Veteran has received for his postsphincterotomy hemorrhoid disability to include records of any proctology consult after the December 2014 VA examination (that was then recommended). 

2.  The AOJ should then arrange for a proctology examination of the Veteran to ascertain the current severity of his post-sphincterectomy hemorrhoid disability.  The Veteran's claims file (to include this remand, and records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner must also be provided a copy of the criteria for rating hemorrhoids and anal and sphincter pathology.  Findings reported must specifically include whether or not there is a complete loss of sphincter control.  The examiner should also elicit from the Veteran a description of the functional impairment he has due to the disability, and comment whether the description is consistent with the findings on examination. 

3.  The AOJ should then review the record, and readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

